Citation Nr: 9933701	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  93-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for facial scars, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches, concussion, and memory loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had service from September 1968 to August 1971.

This case is before the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) regional office (RO), in Jackson, Mississippi.  

The Board initially notes that in August 1983, the veteran 
filed a claim for PTSD.  The Board, in November 1985, denied 
entitlement to service connection on the basis that a chronic 
psychiatric disorder was not shown in service, nor was a 
current diagnosis of PTSD, or any other psychiatric condition 
related to the veteran's military service shown.  This 
decision was final.

In March 1995, the Board reopened and remanded the issue to 
the RO for further development.  The issues of service 
connection for residuals of a head injury, and for an 
increased rating for facial scars were deferred until 
completion of the additional development.  That additional 
development having been completed to the extent possible, the 
case is now returned to the Board for adjudication.

The RO subsequently increased the evaluation for facial scars 
to 10 percent effective August 6, 1992.  However, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeal) (the Veterans Claims 
Court) has held that a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 10 percent remains in 
appellate status.
 
The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has several other claims in various stages of 
development.  These include service connection for a skin 
disorder, and various other disorders either on a direct 
basis or as related to exposure to Agent Orange in Vietnam. 
These issues have not been fully developed for appellate 
review, and are not before the Board at this time. Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's facial scars disability is currently 
manifested by a 12 mm. linear lateral canthal scar, well 
healed, non-tender, with mild aesthetic deformity; and a 3 
cm. oblique right forehead scar, well healed, tender, and 
with moderate aesthetic deformity.  

3.  The veteran is shown to have moderate residual scarring, 
which is tender to touch.

4.  The competent evidence of record does not indicate that 
the veteran engaged in combat with the enemy.  There are no 
combat awards or commendations of record.

5.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired psychiatric 
disability of any kind.

6.  The veteran has failed to submit any verifiable stressor 
information.

7.  PTSD was diagnosed in a November 1997 VA hospital 
discharge summary which noted that the veteran appeared to 
meet the minimum criteria for PTSD.  However, the report did 
not relate the PTSD to any event or occurrence in service; 
rather, it was noted that the veteran's alcohol dependence 
was a major factor to his PTSD.

8.  The available evidence does not establish that the 
veteran's current residuals of a head injury, including 
headaches, concussion, and memory loss, if any, are related 
to service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for facial scars, based on disfigurement, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7800 (1999).

2.  The criteria for a separate evaluation not to exceed 10 
percent for residual tender and painful facial scarring have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.118, DC 7804 (1999).

3.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).

4.  The appellant has not submitted evidence of a well-
grounded claim for service connection for residuals of a head 
injury, including headaches, concussion, and memory loss, 
that is directly related to service, or the residual of any 
in-service injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
service connection for PTSD and for an increased rating for 
facial scars, currently rated as 10 percent disabling are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to such claims.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

I.  Entitlement to an increased rating for facial scars, 
currently rated as noncompensable.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §4.2), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The most current clinical 
evidence of the present level of disability is the VA 
examination in February 1998.  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

The RO has rated the veteran's facial scars disability under 
DC 7800, Scars, disfiguring, head, face, or neck as follows;

Complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement warrants 
a 50 percent evaluation.

Severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles warrants a 30 percent 
evaluation.

Moderate; disfiguring warrants a 10 percent evaluation.
  
Slight warrants a 0 percent evaluation.

Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs. 

In addition, under DC 7804,  Scars, tender and painful on 
objective demonstration warrant a 10 percent disability 
evaluation.  It is noted that this rating will be assigned in 
addition to the schedular rating for the disorder when the 
requirements are met.

A review of the service medical records reflects that in 
1969, the veteran received lacerations over his right eye and 
his forehead.  These were cleaned and dressed, and no further 
treatment is noted in service.

In a VA examination in May 1978, the veteran reported being, 
"blowed 20 feet in the air," when a truck tire exploded.  
The metal rim cut him in the right forehead and eye.  The 
examiner noted 2 small, barely discernable, lineal vertical 
scars, right forehead; and, a single scar, right lower 
eyelid, transverse, lineal.  None of the scars were 
considered cosmetic deformities, and did not interfere with 
function.  

In a VA examination in February 1986, the examiner noted 
several well-healed scars as follows; 2 oblique scars 
measuring 1 cm., and 3 cm. over the right superior forehead, 
near the hairline; a small scar approximately 1 cm. over the 
mid portion of the right suborbital area; and, a scar over 
the lateral orbital area.  None of the scars were 
hypertrophic; discolored; or cosmetically displeasing; and 
none produced any significant problems.

A rating decision in June 1986 granted service connection for 
facial scars, and a noncompensable rating was established.  

In a VA examination in November 1997, the examiner noted 
minimal tenderness over the edges of well-healed scars on the 
right forehead and around the right orbit.  He opined that 
this was probably related to some superficial inappropriate 
regeneration of nerves in the skin. 

In a February 1998 VA examination, several photographs of the 
veteran's facial scars were taken.  The examiner noted a 12mm 
linear lateral canthal scar, well healed, and non tender, 
exhibiting mild aesthetic deformity; and, a 3 cm. oblique 
right forehead scar, well healed, and tender with moderate 
aesthetic deformity.

The RO in January 1999, increased the noncompensable rating 
to 10 percent under DC 7800, for moderate disfigurement.  
This appears to be based on the characterization of the 
examiner or moderate disfigurement.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board notes that the veteran's facial scars disability is 
properly rated under DC 7800 as 10 percent disabling, but no 
more, based on disfigurement.  The last VA examination 
clearly reports the scars to exhibit a moderate aesthetic 
deformity.  Severe deformity required for the next higher 
rating is not shown.

In addition, some tenderness of the facial scars is noted by 
the examiner.  As such, under DC 7804, a separate 10 percent 
evaluation, but no more, for the veteran's tender facial 
scarring is for application.  As there is no other code under 
which an increase is warranted, this additional 10 percent, 
but no more, is warranted.

The Board finds, based on the evidence of record, that the 
objective findings of the veteran's facial scars do not 
warrant more than a 10 percent evaluation under DC 7800.  In 
addition, a separate 10 percent evaluation under DC 7804 is 
warranted.

II.  Entitlement to service connection for PTSD.

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that 
38 C.F.R. § 3.304(f) has recently been revised.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999), effective March 7, 1997).  The revisions 
still require the three essential elements set forth above, 
but with less formal evidentiary requirements.  Thus, the 
Board may continue with consideration in this case without 
prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The service personnel records indicate that the veteran 
served in Vietnam, but was not engaged in combat.  His 
commendations include the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and Expert 
Marksman Badge. None of which are combat awards.  He is 
listed as a wheeled vehicle mechanic.  There is no 
independent competent evidence that he was engaged in combat 
with the enemy.

The veteran's service medical records are entirely negative 
for any psychiatric complaints, diagnoses, or treatments.  
While the records reveal that he was treated for lacerations 
over his right eye and his forehead, these were caused in a 
work related accident, and not due to any combat incident.  

The separation examination was negative for any psychiatric 
disorders, or combat related injuries, or trauma.

In a VA examination in May 1978, the examiner noted that the 
veteran did not report any combat, and no evidence of any 
neuropsychiatric disorders were noted.

The veteran filed an initial claim for PTSD in August 1983.

In a social and industrial survey performed in December 1983, 
the social worker opined that it was doubtful that the 
veteran suffered from PTSD.  He was primarily in a combat 
support role in Vietnam, and with the exception of alleged 
occasional sniper attacks, never was subject to any actual 
combat.  It was also noted that during the interview, he 
focused primarily on physical complaints. Only after the 
interview was completed, and an upcoming VA examination was 
mentioned did the veteran complain of "nerve problems," and 
war related dreams and nightmares.  The interviewer further 
noted that he did not exhibit the usual affect displayed by 
veterans suffering from PTSD.

In a January 1984, examination by a board of three VA 
psychiatrists, it was noted that while the veteran served in 
Vietnam, he lacked any recognizable stressor, and had no 
trauma. He had a recurrent nightmare of a Vietcong 
approaching him with a rifle, but admitted this incident 
never actually occurred.  He had exaggerated startle response 
to loud noises, but other symptoms of a stress disorder were 
absent.  

The examiners noted the veteran was friendly; cooperative; 
affect was appropriate; speech was rational; thinking was 
logical; and, no anxiety or tension was noted. He was 
oriented to time, place, and person; judgment; insight; and 
memory were good.  No psychiatric diagnosis was made and he 
was considered competent. The examiners strongly recommended 
vocational rehabilitation.

The RO denied service connection for PTSD in March 1984, as 
there was no diagnosis of PTSD, or verifiable stressors. The 
Board confirmed the rating decision in November 1985, and the 
decision became final.  38 U.S.C.A. § 7104.

The veteran attempted to reopen his claim in August 1992.

In a VA examination in February 1993, the examiner noted the 
veteran's current psychological symptomatology was partially 
consistent with a diagnosis of PTSD, and noted the veteran 
appeared to be addicted to alcohol.  Before he made a final 
diagnosis, the examiner referred him for psychological 
testing.  

The veteran underwent a Minnesota Multiphasic Personality 
Inventory (MMPI), Beck Depression Inventory (BDI), and 
Spielberger State-Trait Anxiety Inventory (STAI).  The MMPI 
results were outside normal limits suggesting over reporting, 
confusion regarding testing procedures, or acute distress.  
The profile was invalid and could not be accurately used.  
The BDI score of 49, indicated a severe level of depression.  
STAI revealed high levels of acute and chronic 
tension/anxiety.  The MMPI profile did not support a 
diagnosis of PTSD when compared to normative data for combat 
veterans.  However the endorsed items on the MMPI were 
suggestive of suicidal and paranoid ideation, delusional 
beliefs, and auditory, olfactory, and visual hallucinations.  
The impression was psychological findings not consistent with 
PTSD, but showing suicidal and paranoid ideations.  The final 
diagnosis was alcohol abuse and probable dependence.

In March 1995, the Board reopened and remanded the claim 
based on the preliminary diagnosis in the February 1993 VA 
examination noting the veteran's symptoms were partially 
consistent with a diagnosis of PTSD.  Additional development 
was requested including; obtaining copies of any additional 
treatment records for a psychiatric disorder since service; 
and, having the appellant provide additional detail about his 
claimed stressors from service.  This data was to be 
submitted to appropriate organizations for verification, and 
unit histories and causalities for the time period(s) in 
question; and, a VA psychiatric evaluation was to be 
performed.

An October 1996 letter from the United States Army and Joint 
Services Environmental Support Group (ESG), contained an 
extract of the unit history report from the veteran's period 
of service in Vietnam.  The records were unable to verify the 
involvement of the veteran's unit in any of the stressor 
incidents he described as occurring during his period of 
service.

In November 1997, the veteran was admitted for 3 days of 
psychiatric observation and evaluation in the VA medical 
center.  During this period, the psychiatric evaluation 
requested by the remand was performed.  

The veteran reported heavy alcohol abuse, drinking a full 
case of beer a day at times, but he denied the use of street 
drugs. He reported depression; anger; irritability; 
hypervigilance; past suicidal and homicidal ideations; past 
auditory and visual hallucinations; difficulty sleeping due 
to bad dreams and nightmares; and, delusions of persecution.  
While he had occasional flashbacks, he did not report 
psychological distress at those times.  He denied exaggerated 
startle response.  

The examiner noted that the veteran was unkempt and appeared 
older than his stated age.  He was cooperative; depressed; 
anxious; affect was restricted and appropriate; eye contact 
was fair; speech coherent with normal rate, tone, but reduced 
volume. He was alert, and oriented x 4, with no flight of 
ideas; looseness of association; ideas; or references.  His 
thought process seemed goal oriented, and concentration and 
attention were fair, although his fund of knowledge was poor.  
He had difficulty with concentration; simple calculations; 
and recent memory.

The veteran was interviewed and evaluated by the examiner, 
medical students, as well as several other physicians.  A 
psychological series was performed.  The impression was 
severe level of depression on the BDI.  MMPI results were not 
inconsistent with PTSD, but were insufficient to support a 
diagnosis of PTSD.  One examiner opined that the veteran did 
seem to meet the minimal criteria for PTSD as his 
presentation was significantly affected by a chronic and 
severe degree of alcohol abuse.  

A second examiner's opinion was that the veteran could not be 
fully evaluated because of his alcohol abuse.  He opined that 
he veteran suffered from alcohol dependence, and depression 
due to alcohol abuse.  He was reporting 
re-experiencing his experience in Vietnam through dreams and 
social withdrawal to relate a fear of being attacked.  
However, he opined that the veteran did not meet the criteria 
for PTSD, and with his alcohol dependence, it was difficult 
to sort out his symptoms. The examiners recommended that a 
minimum period of six months was imperative to adequately 
evaluate the veteran's diagnoses.  A reevaluation for PTSD 
should be attempted after 6 months of treatment for alcohol 
abuse and dependence, and after the veteran remained sober 
for 6 months.

The diagnoses were; symptoms of PTSD, but a definite 
diagnosis could not be made because the veteran's alcohol 
abuse would not allow full evaluation of the symptoms; 
alcohol abuse and dependence; positive depression with 
minimal psychoactive features secondary to alcohol abuse vs. 
symptoms from PTSD.  Psychological stressors were moderate to 
severe, and a GAF of 50 to 60 was assigned.

The RO requested further clarification from the VA examiners, 
and specifically asked the to determine whether the veteran 
met the requirements for a diagnosis of PTSD.  In response an 
addendum to the hospital summary was submitted which stated 
that the veteran appeared to meet the minimum criteria for 
PTSD, but that his alcohol dependence was a major factor that 
made his PTSD worse.  

Additional medical records on file reveal a history of 
treatment and hospitalizations for primarily unrelated 
physical disorders.  While the record contains a recent 
diagnosis suggesting that the veteran meets the minimum 
requirements for a diagnosis of PTSD, the veteran's stressors 
have not been verified.  It is also noted that the diagnosis 
was made, noting that alcohol dependence was a major factor 
that made his PTSD worse, and the veteran was non-compliant 
by history.

The Board is not required to accept the veteran's 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the veteran's reported 
service medical history for purposes of treatment and 
diagnosis. See Cohen, 10 Vet. App. at 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor). See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

While the veteran has been diagnosed with PTSD, there is no 
competent evidence that he engaged in combat, or that the 
reported stressors actually occurred.  The service records do 
not indicate the receipt of any combat citations, wounds, 
injuries, or traumas. The veteran's awards are the National 
Defense, Vietnam Service, and Vietnam Campaign medal, none of 
which indicate combat. His claim of stressors described as 
being subject to sniper attacks; of a driver's legs blown off 
by a landmine; or another driver being pinned in a burning 
vehicle are not verified.  The ESG could not confirm the 
veteran's stressor's.  No evidence has otherwise been 
presented to support the occurrence of any inservice 
stressors.  The evidence does not establish PTSD in service, 
or, in the separation examination. 

Finally, medical evidence does not link the veteran's PTSD 
with any incident of service, and credible supporting 
evidence that the claimed inservice stressors occurred is not 
present.  The evidence of record does not support a finding 
of any acquired psychiatric disorder in service, nor does the 
evidence show a nexus between any current psychiatric 
disorder and service or disease or injury incurred in 
service. As such, the veteran has not met one of the 
essential elements in establishing a claim of service 
connection for PTSD. 38 C.F.R. § 3.304(f). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.

III.  Entitlement to service connection for residuals of a 
head injury, to include headaches, concussion, and memory 
loss.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

It is noted that at the time of the remand, the Board 
observed that, based on the evidence of record, this claim 
appeared to be well grounded.  As discussed in detail below, 
development during remand, has revealed the claims to be not 
well grounded under the law as now interpreted.

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The service medical records reveal that the veteran reported 
a neck injury in his April 1968 enlistment examination.  No 
further information was given.  He was treated for neck pain 
in March 1969, which he reported was due to a neck trauma 
which occurred, "6 mo. ago."  The examiner noted the 
veteran was only in Vietnam at that time for 9 days.

The immediate next entry on that page, in July 1969, notes 
treatment for a laceration to the right eye and forehead 
which was cleaned and dressed.  No description of any 
concussion was noted.  It was not indicated that there was 
significant cranial trauma at the time the lacerations were 
sustained.  It is not indicated that there was a loss of 
consciousness.

In December 1969 and January 1970, the veteran was treated 
for several different complaints, including headaches.  He 
was treated for various infections and finally diagnosed with 
gonorrhea.

The separation examination was also negative for any 
complaints, or residuals of a head injury, concussion, or 
headaches.

In a VA examination in May 1978, the veteran reported being, 
"blowed 20 feet in the air," when a truck tire exploded.  
He did not complain of any head injury, concussion, headaches 
or neurological disorders, nor did the examiner noted any 
evidence of any neuropsychiatric disorders.

In a VA examination in February 1986, the veteran complained 
that his head hurt a lot, and he saw spots before his eyes.  
He presented the previous history of being injured when the 
truck tire exploded. He further reported being struck in the 
head and neck, and being rendered unconscious, and taken to 
the hospital, where face lacerations were repaired.  The area 
of his right forehead is sometimes numb, no other 
abnormalities were noted.  

In a VA examination in May 1990, the veteran reported a 
history of a severe traumatic injury to the face and head 
when a truck tire exploded.  He sustained a concussion, and 
serious injuries to the face.  He was evacuated and treated 
surgically with repair of the zygomaticomaxillary and orbital 
regions. 

In a VA examination in January 1992, he reported falling on 
his face when a tire exploded.  He now complained of 
headaches and forgetfulness as a result of the accident.  
Neurologically, his only complaints were intermittent 
headaches in the occipital area, lasting a few days and 
gradually getting better.  They were irregular, not 
disabling, but annoying. He had no other symptoms. The 
examiner noted that it was not possible to get the veteran to 
say how frequent the headaches were.  The examiner further 
noted that the examination was unremarkable in a veteran who 
appeared to be having muscle contraction headaches.

In August 1992, the veteran filed a claim for residuals of a 
head injury, described as headaches, concussion, and memory 
loss.

In a VA examination in February 1993, the examiner noted no 
symptoms of a neurologic nature related to a peripheral 
neuropathy.  The veteran's headache complaints were about 2 
per month generally in the occipital region, non-throbbing 
and low to medium grade, not accompanied by any other 
significant neurologic disturbances.  The headaches lasted a 
few hours to a day or two, and were not disabling.  They 
responded to Motrin or extra strength Tylenol  He reported 
several other problems that bothered him more than headaches.  
He apparently had a concussion in the past, and was 
unconscious perhaps as long as 2 hours. The examiner opined 
that the neurologic examination was normal, with no clear-cut 
symptoms of a neuropathy, and his headaches were muscle 
contraction headaches likely related to a cervical spine 
disorder.  

In a VA neurological examination in November 1997, the 
examiner noted the claims file was not made available to him.  
The veteran denied a history of seizures; current loss of 
consciousness episodes; or, focal neurological deficits as a 
result of his service head injury.  He had sensitivity over 
his right forehead and anterior scalp and periorbital region 
and sometimes had aches of a dull nature in the area, 
especially when the weather changed.  There was however no 
severe headache problem present.  

The veteran was alert, oriented, cooperative with normal 
mentation from a neurological standpoint.  Examination of the 
cranial nerves showed no significant signs of increased 
intracranial pressure or focal deficits except for some 
hearing loss. The impression was a normal neurological 
examination, with no significant neurologic symptoms 
secondary to the head injury in service, and mild concussion 
that he apparently sustained.

In February 1998, the examiner from the November 1997 VA 
examination, reviewed the veteran's claims file.  He noted 
that he had previously examined the veteran about 5 years 
ago.  At that time he was also neurologically normal, but had 
occasional headaches.  These seemed to have largely resolved.  
He diagnosed the veteran as neurologically intact without any 
significant residuals from the head injury and mild 
concussion he sustained.

None of the medical evidence on file suggests a relationship 
with any current residuals of a head injury, including a 
headache disorders, if any, and any head injury in service.  
In addition, the medical record including the most current VA 
neurological examination in February 1998, found the veteran 
to be neurologically intact without any significant residuals 
from a head injury and mild concussion he sustained, if any.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's in-service medical records are 
negative, and the separation examination is negative as to 
any findings of a head injury, or residuals thereof.  There 
is no credible medical evidence which would etiologically 
link the veteran's current residuals of a head injury, 
including headaches, concussion, and memory loss, if any, to 
service. There are no post service medical records of file 
which show pertinent pathology that can be related to 
service.

While the impression of the examiner in the 1997 VA 
examination was a normal neurological examination, he 
referred to no significant neurologic symptoms secondary to 
the head injury in service, and mild concussion that the 
veteran apparently sustained.  The referenced to an in 
service head injury is based solely on the veteran's 
recitation of his own purported medical history according to 
his recollection of the events, and not on the personal 
knowledge and familiarity of the examining physician with the 
veteran's relevant medical history.  As the facts show that 
the conclusion reached by the physician in this regard is 
based on the medical history provided only by the veteran, 
for adjudicative purposes VA is not bound to accept the 
medical conclusions and/or opinions to the extent that they 
associate the head injury symptoms with his period of active 
duty. See Reonal v. Brown, 5 Vet. App. 458 (1993); See Swann 
v. Brown, 5 Vet. App. 229 (1993). Thus, the physician's 
statements contained in the medical records which contain 
opinions relating the veteran's head injury, or related 
complaints to his period of service as a result of the 
unverified incident of injury cannot provide a basis for 
establishing onset or incurrence of his head injury 
disabilities during service.

Thus, a direct causal link between the appellant's alleged 
residuals of a head injury and service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.  

In conclusion, the Board has considered the appellant's 
statements that he has residuals of a head injury, including 
headaches, concussion, and memory loss disorders from the 
time of service.  Although the appellant's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The appellant's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no continuing findings since service indicative of 
the claimed disability.  The appellant lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted for the disability 
claimed on appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of additional information which would 
render his claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to an increased evaluation for facial scars based 
on disfigurement, currently rated as 10 percent disabling is 
denied.

Entitlement to a  separate 10 percent evaluation, but no 
more, for tender and painful facial scarring is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for residuals of a head 
injury, to include headaches, concussion, and memory loss is 
denied as not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

